                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION


CENTENNIAL BANK,

       Plaintiff,

v.                                                       Case No: 8:16-cv-88-T-36CPT

SERVISFIRST BANK, INC., GREGORY
W. BRYANT, GWYNN DAVEY,
PATRICK MURRIN, and JONATHAN
ZUNZ,

      Defendants.
____________________________________/



                                       ORDER

       Before the Court are Plaintiff Centennial Bank’s Motion to Vacate Sansbury

Disqualification Order, or Alternatively, Objections to the Same (Doc. 583) and Defendant

ServisFirst Bank, Inc.’s (ServisFirst) response in opposition (Doc. 595).      With the

benefit of oral argument and for the reasons discussed below, Centennial’s motion is

denied.

                                           I.

       This diversity action stems from Centennial’s acquisition of Bay Cities Bank in

2015 and the subsequent resignation of four of Centennial’s employees—Defendants

Gregory Bryant, Patrick Murrin, Gwynn Davey, and Jonathan Zunz—all of whom
went to work at ServisFirst (a competitor of Centennial) shortly thereafter. In its

operative complaint filed in November 2016, Centennial asserts various state-law

claims against the Defendants, including for breach of contract, specific performance,

misappropriation of trade secrets, conversion, fraudulent inducement, fraudulent

omission, breach of fiduciary duty, and civil conspiracy. (Doc. 199). These claims

largely pertain to the individual Defendants’ alleged violations of various ethical,

confidentiality, and contractual obligations, including non-compete agreements

Centennial avers those Defendants had with the bank. Id.

          In July 2019, following the close of discovery, Centennial moved to disqualify

ServisFirst’s counsel, Michael Sansbury, alleging that Sansbury was a “material

witness in this case.” (Doc. 458). That motion was premised in part on an email

Bryant sent to Davey the month before the two departed Centennial, in which Bryant

recounted a conversation he had with Sansbury and ServisFirst’s Vice President of

Human Resources, Dana Miller, regarding the non-compete agreements, among other

topics.     Id.   Centennial argued that this email (as well as other evidence it had

obtained) revealed that Sansbury “had personally insinuated himself into the recruiting

process for ServisFirst with [Bryant, Murrin, Davey, and Zunz] and was therefore a

first-hand participant.”    Id. at 8. As a result, Centennial maintained that Sansbury’s

disqualification was required under, inter alia, Rule 4-3.7 of the Florida Rules of

Professional Conduct.      Id. at 7-10.

          In an Order issued in September 2019 (September 2019 Order), the Magistrate

Judge then assigned to this case—the Honorable Julie S. Sneed—denied Centennial’s

                                            2
motion, finding that Centennial had not demonstrated that Sansbury’s disqualification

was warranted.       (Doc. 544).     Judge Sneed noted that, by its terms, Rule 4-3.7

“‘generally is not implicated when a party does not intend to call its own lawyer as a

witness,’” id. at 3 (quoting Pharma Supply, Inc. v. Stein, 2014 WL 4261011, at *5 (S.D.

Fla. Aug. 28, 2014)), and that ServisFirst had specifically “disavow[ed] any intention

of calling” Sansbury to testify at trial, id. (citation omitted). Judge Sneed also noted

that, while an attorney may be subject to disqualification under Rule 4-3.7 if his

testimony will be sufficiently adverse to his client’s positions, Centennial had not made

such a showing. Id. at 3-4.

         Soon after Judge Sneed issued the September 2019 Order, she learned “that her

child was a member of a Girl Scouts of the United States of America troop with . . .

Murrin’s child before he became a defendant in this case.1 (Doc. 581). Although

“Murrin [wa]s a stranger” to her, Judge Sneed nonetheless elected to recuse herself

from the case “given the nature of this highly-contested matter and in an abundance

of caution.” Id. As a result of Judge Sneed’s recusal, the undersigned was randomly

selected to serve as the assigned Magistrate Judge for this action. (Doc. 582).

         In its instant motion, Centennial makes various objections to Judge Sneed’s

September 2019 Order and requests that the Order be vacated pursuant to 28 U.S.C.

§ 455 based on the Judge’s decision to disqualify herself.             (Doc. 583).   In a

subsequent notice filed with the Court, Centennial requested that, for purposes of the




1
    Murrin was first named as a defendant in this action in November 2016.
                                              3
undersigned’s handling, Centennial’s filing be deemed a “standalone motion to

vacate” under section 455(a), and that its objections to Judge Sneed’s September 2019

Order be preserved for subsequent consideration by the District Judge. (Doc. 587).

As a result, the undersigned will address only Centennial’s section 455(a) challenge to

the September 2019 Order.

                                           II.

       Section 455(a) provides that “[a]ny justice, judge, or magistrate judge of the

United States shall disqualify [herself] in any proceeding in which [her] impartiality

might reasonably be questioned.”    28 U.S.C. § 455(a).   The purpose of this provision

is “to promote public confidence in the integrity of the judicial process” and “to

promote confidence in the judiciary by avoiding even the appearance of impropriety

whenever possible.” Liljeberg v. Health Servs. Acquisition Corp., 486 U.S. 847, 859-60,

865 (1988) (citations omitted).

       Centennial’s reliance on section 455(a) in support its vacatur request fails for a

number of reasons. To begin, it incorrectly presupposes that there has been violation

of section 455(a) in the first instance. “[J]udges are presumed to be impartial” and a

litigant seeking to have a judge recused from a case “bears the burden of demonstrating

an objectively reasonable basis for questioning the judge’s impartiality.” Taylor v.

Bradshaw, 2014 WL 5325291, at *1 (S.D. Fla. 2014). The test in this regard “‘is

whether an objective, disinterested, lay observer fully informed of the facts underlying

the grounds on which recusal was sought would entertain a significant doubt about

the judge's impartiality.’” Yeyille v. Miami Dade Cty. Pub. Sch., 654 F. App’x 394, 396

                                           4
(11th Cir. 2016) (per curiam) 2 (quoting Parker v. Connors Steel Co., 855 F.2d 1510, 1524

(11th Cir. 1988)). A movant cannot meet this standard by making “unsupported,

irrational, or tenuous allegations,” id. (citing Giles v. Garwood, 853 F.2d 876, 878 (11th

Cir. 1988) (per curiam)), or—except in rare circumstances—by pointing to a judge’s

prior rulings, Litsky v. United States, 510 U.S. 540, 555 (1994) (“[J]udicial rulings alone

almost never constitute a valid basis for a bias or partiality motion.”).

       Centennial has not shown through its filings related to the recusal issue that

Judge Sneed was required to disqualify herself under section 455(a). As Judge Sneed

noted in her recusal Order, she does not know Murrin, and the only commonality the

two share is that their children were in the same Girl Scouts troop before Murrin

became a defendant in this action. (Doc. 581). While it is true that Judge Sneed

elected to remove herself from the case, she did so only in light of the “highly-

contested” nature of this action and “in an abundance of caution.” Id. Centennial

does not cite anything in its motion (or in its sealed submissions that preceded Judge

Sneed’s recusal) that would cause an “objective, disinterested, lay observer fully

informed of the facts” to entertain a doubt—much less a “significant” one—regarding

Judge Sneed’s impartiality. 3 Yeyille, 654 F. App’x at 395.


2
  Unpublished opinions are not considered binding precedent but may be cited as persuasive
authority. 11th Cir. R. 36-2.
3
  The cases Centennial cites in its brief, far from buttressing its vacatur request, actually
undermine it. In United States v. Kelly, 888 F.2d 732 (11th Cir. 1989), for example, the Court
concluded that a judge who found a defendant guilty following a bench trial should have
recused himself because (1) the judge met in chambers during the trial with the spouse of one
of the defendant’s witnesses, who was also a “close personal friend[]” of the judge’s wife; (2)
“[t]he judge indicated on several occasions that he held [the defendant] responsible for putting
                                               5
       Even assuming arguendo that Judge Sneed’s recusal was mandated under

section 455(a), vacatur of her September 2019 Order would not be warranted under

the circumstances present here. It is well settled that a court is not compelled to

vacate decisions made by a judge even where the judge’s recusal is required. Liljeberg,

486 U.S. at 862 (“There need not be a draconian remedy for every violation of [section]

455(a) . . . Although [section] 455 defines the circumstances that mandate

disqualification of federal judges, it neither prescribes nor prohibits any particular

remedy for a violation of that duty.”). Instead, in deciding whether to vacate an order

based on a section 455(a) violation, a court should consider: (1) “the risk of injustice

to the parties in the particular case;” (2) “the risk that the denial of relief will produce

injustice in other cases;” and (3) “the risk of undermining the public’s confidence in

the judicial process.” Id. at 864; see also In re Sch. Asbestos Litig., 977 F.2d 764, 785 (3d

Cir. 1992) (applying Liljeberg considerations to prior rulings made by district judge who

was disqualified under section 455(a)). A review of these considerations is also fatal

to Centennial’s motion to vacate.

       With respect to the first Liljeberg factor, Centennial does not identify in its

motion any particular circumstance that indicates a risk of injustice to it, nor can it




him in such a difficult position,” including commenting during the trial that the defendant
may have been abusing the recusal issue as his “ace in the hole;” and (3) the judge himself
even “expressed near certainty [during the proceedings] that he should disqualify himself.”
Id. at 738-40, 745. Centennial’s reliance on United States v. S. Fla. Water Mgmt. Dist., 290 F.
Supp. 2d 1356 (S.D. Fla. 2003)—where the judge participated in media interviews and made
other comments that would cause an “objective observer” to “reasonably doubt” whether
some of the parties “would be treated impartially,” id. at 1361—is similarly inapposite.
                                              6
credibly argue that the purported section 455(a) violation was either “egregious” or

“readily apparent.”      United States v. Cerceda, 172 F.3d 806, 814 (11th Cir. 1999)

(finding party seeking vacatur did not meet its burden under first Liljeberg factor where

section 455(a) violation, although “established,” was “neither egregious nor clear to

the judge”). On the other hand, ServisFirst—which also bears a burden of showing

that vacatur poses a risk of injustice to it, id.—could argue it would be unfair to annul

the September 2019 Order given the minimal nature of the alleged breach of section

455(a).

          An evaluation of the second Liljeberg factor similarly militates against vacatur.

As noted above, Judge Sneed does not know Murrin outside the context of this

litigation, and Centennial has not shown how—once Murrin was named as a

Defendant in this action in November 2016—Judge Sneed would have been aware

that Murrin’s child and hers were in the same Girl Scout group prior to that time frame.

As such, “there is little risk that denying relief here will produce injustice in other

cases.” Id.

          As to Liljeberg’s third prong, this is not a situation where declining to vacate a

court order under section 455(a) will risk undermining the public’s confidence in the

judicial process.     This is particularly true since the alleged violation is “neither

egregious nor clear cut” and, indeed, is nonexistent.             Id. at 815-16.     These

considerations, among others, “factor[] into the public confidence calculus” and

counsel against vacatur under this prong. Id.



                                              7
                                      III.

      In light of the above, Centennial’s motion to vacate Judge Sneed’s September

2019 Order is denied.

      DONE and ORDERED in Tampa, Florida, this 4th day of March 2020.




Copies to:
Counsel of record




                                       8
